UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2024


FERNANDO JUAREZ-ESTEVES, a/k/a Fernando Juarez-Estebes,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 20, 2017                                         Decided: April 4, 2017


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Dan D. Park, LAW OFFICES OF DAN PARK, Falls Church, Virginia, for Petitioner.
Joyce R. Branda, Acting Assistant Attorney General, Cindy S. Ferrier, Assistant Director,
Song E. Park, Senior Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fernando Juarez-Esteves, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his application for

withholding of removal. Juarez-Esteves argues for the first time on appeal that he

qualified for relief based on his membership in a particular social group. * We may

review a final order of removal only if the alien “has exhausted all administrative

remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1) (2012). We may not

review any particular claim that is not properly exhausted. See Massis v. Mukasey, 549

F.3d 631, 638 (4th Cir. 2008). Moreover, this prohibition against reviewing unexhausted

claims is jurisdictional. See Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir.

2015) (observing that an alien who fails to raise a particular claim before the Board fails

to exhaust administrative remedies such that the federal appeals court lacks jurisdiction to

consider it). Because Juarez-Esteves did not claim relief on this basis at the agency level,

we find that he has failed to exhaust administrative remedies. Accordingly, we lack

jurisdiction to review his claim and dismiss the petition for review. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                   PETITION DISMISSED


       *
          On appeal, Juarez-Esteves does not seek to challenge the denial of his
applications for asylum or protection under the Convention Against Torture.


                                             2